UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7365


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SEAN DAVON SCOTT,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cr-00550-RDB-1; 1:09-cv-00403-RDB)


Submitted:   June 21, 2011                  Decided:   July 11, 2011


Before MOTZ, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean Davon Scott, Appellant Pro Se.    Richard Charles Kay,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sean Davon Scott seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of     appealability.               28    U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a    substantial       showing        of     the    denial       of    a

constitutional       right.”          28    U.S.C.      § 2253(c)(2).            When       the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that     reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,       537 U.S. 322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.              We have independently reviewed the record

and    conclude    that    Scott     has    not    made     the    requisite         showing.

Accordingly,       we     deny    Scott’s        motion     for    a     certificate        of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented       in     the    materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3